El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde resolver si la Ley de la Judicatura de Puerto Rico de lSO-(1) y la garantía constitucional al de-*183bido proceso de ley(2) le imponen la obligación al Tribunal de Primera Instancia de grabar los procedimientos du-rante la vista preliminar de determinación de causa probable para acusar.
Los Sres. Francisco Soler Antonsanti y Alexis Caraballo Hernández fueron denunciados por infracción al Art. 404 de la Ley de Sustancias Controladas.(3) Llamado el caso para la vista preliminar, la representación legal del señor Soler Antonsanti solicitó que se le permitiese grabar la vista con su propia grabadora. Posteriormente, al tomár-sele juramento a la testigo del Ministerio Público, la de-fensa del señor Soler Antonsanti solicitó que el tribunal se constituyese en un tribunal de récord para que los proce-dimientos fuesen grabados oficialmente. Señaló que, al amparo del Art. 1 de la Ley de la Judicatura de Puerto Rico de 1994,(4) el Tribunal de Primera Instancia tenía que gra-bar todos los procedimientos en la eventualidad de que su cliente tuviese que solicitar la revisión y para ello necesi-tase contar con una transcripción oficial. El foro de instan-cia denegó la solicitud de la defensa al concluir que, por no tratarse la vista preliminar de un juicio, su grabación no era compulsoria.
Oportunamente, los señores Soler Antonsanti y Caraba-lio Hernández acudieron al Tribunal de Apelaciones. Ale-garon que el foro de instancia erró al declinar constituirse en un tribunal de récord en contravención al Art. 5.001 de *184la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22m). Alegaron, además, que dicha actuación infringió su derecho al debido proceso de ley. El Ministerio Público, por su parte, señaló que la Ley de la Judicatura de Puerto Rico de 1994, el Reglamento del Tribunal de Circuito de Apelaciones de 1996 —entonces vigente — (5) y las Reglas de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establecen alternativas para que las partes obtengan un récord ade-cuado de los incidentes de la vista preliminar, de manera que se garantice la preparación adecuada de los procedi-mientos apelativos al amparo del debido proceso de ley. Sostuvo, asimismo, que la Ley de la Judicatura de Puerto Rico de 1994 no imponía obligación alguna a la Rama Judicial para grabar los procedimientos preliminares dentro del proceso criminal.
Visto lo anterior, el tribunal intermedio denegó el re-curso solicitado y ordenó la continuación de los procedi-mientos ante el foro de instancia. Inconformes, los señores Soler Antonsanti y Caraballo Hernández presentaron una solicitud de certiorari ante nos. Atendida su petición, expe-dimos el auto solicitado. Con el beneficio de la comparecen-cia de las partes, resolvemos.
1 — I HH
A. El concepto de “tribunal de récord es de antiguo cuño en nuestro ordenamiento jurídico. La utilización de este término se remonta a la época en que se aprobó la Constitución del Estado Libre Asociado de Puerto Rico y la subsiguiente reforma al sistema judicial para conformarlo con las nuevas disposiciones constitucionales. Véase J. Trías Monge, El sistema judicial de Puerto Rico, San Juan, Ed. Universitaria, 1978, pág. 132 et seq. Parte de dicha reforma fue la Ley Núm. 11 de 24 de julio de 1952, cono-*185cida como la Ley de la Judicatura de 1952, en la que se estableció que el Tribunal Superior y el Tribunal de Dis-trito constituirían tribunales de récord. En el informe pre-parado por el comité encargado de redactar el anteproyecto de la Ley de la Judicatura de 1952 se indicó al respecto que
[e]n el pasado las extintas cortes municipales y de paz no eran cortes de récord. Debido a que carecían de esta dignidad, y debido a que sus sentencias estaban sujetas a ser dejadas totalmente sin efecto por el juicio de novo, eran tenidas como cortes sin importancia o se entendía que no eran dignas de respeto por parte de las otras cortes. De conformidad con uno de los mayores objetivos de esta Ley, que es el de elevar la dignidad, prestigio e importancia de las “cortes inferiores”, la nueva Corte de Distrito se establece como una de récord. Esto no significa que todos los detalles de sus procedimientos deben ser tomados taquigráficamente. En el pasado el término signi-ficaba meramente que se pondría por escrito una relación de lo que la corte había hecho. Dicho requisito, en su equivalente moderno era desde luego cumplido aun por las cortes elimina-das por esta Ley [de 1952], ya que exigía y se guardaba un récord permanente de sus sentencias. Bajo las condiciones mo-dernas de llevar un récord completo, ese requisito, cumplido tan fácilmente, no se considera por sí solo suficiente para que una corte merezca el mayor respeto que se le da a una corte de récord completo; el historial local de ahora, y más significati-vamente aún, la manifiesta intención de la Legislatura, se tie-nen en mente al determinar el status de la corte en cuestión. De manera que aquí la dignidad que debe merecer el nuevo sistema judicial es declarada oficialmente por la Legislatura. (Traducción y énfasis nuestros, y citas omitidas.) Committee of the Attorney General and the Supreme Court, Report on the Judiciary Act of Puerto Rico of 1952, págs. 9-10.
Uno de los cambios de mayor trascendencia introduci-dos por la Ley de la Judicatura de 1952 fue precisamente la eliminación del juicio de novo en las apelaciones del Tribunal de Distrito al Tribunal Superior y su sustitución por una revisión exclusivamente a la luz del récord ante el Tribunal de Distrito. Trías Monge, op. cit., pág. 138. La Asam-blea Legislativa entendió que la apelación fundamentada en el expediente sería más justa y eficiente; armonizaría más con la unificación del Tribunal de Primera Ins-*186tanda —ya que éste se compondría de dos secciones y no habría tribunales separados — (6) y realzaría el prestigio y la dignidad de los anteriores jueces municipales. González v. Tribunal Superior, 75 D.P.R. 585, 611-612 (1953). Así, la Sec. 19 de la Ley de la Judicatura de 1952 (4 L.P.R.A. sec. 122 (ed. 1965)), dispuso que la apelación del Tribunal de Distrito al Tribunal Superior se haría por vía de revisión de la sentencia o actuación del tribunal recurrido, y no mediante un juicio de novo. Por lo tanto, se estableció el requisito de llevar un récord de los procedimientos de cada caso y la obligación del Administrador de los Tribunales de proveer grabadoras en las salas de los tribunales de distrito.
En lo pertinente, la Sec. 19 de la Ley de la Judicatura de 1952, supra, dispuso:
Por la presente se establece el derecho a apelar al Tribunal Superior de cualquier sentencia final del Tribunal de Distrito.
En todo caso el Juez proveerá un récord de todo lo ocurrido en el caso que será unido al expediente del mismo, a menos que la parte o las partes puedan preparar una transcripción de la evidencia. Las partes deberán comunicarle al Juez dentro del término que se especifique por regla del Tribunal Supremo cualquier objeción que tengan tanto al récord del caso prepa-rado por el Juez como a la transcripción de la evidencia. El juez oirá y resolverá las objeciones. El Tribunal Supremo tam-bién reglamentará la concesión de nuevas vistas por el Tribunal de Distrito, al solicitársela prontamente, en aquellos casos en que las partes o sus abogados no hayan protegido adecua-damente sus derechos durante el juicio original de un caso o no se haya provisto un récord adecuado por el Juez.
La oficina del Administrador de Tribunales proveerá a cada sala del Tribunal de Distrito de un equipo adecuado para gra-bar las incidencias de cada caso. El Juez podrá utilizar esta grabación al preparar la relación de lo ocurrido durante el juicio y la misma deberá ser elevada al Tribunal Superior cuando así lo solicite cualquiera de las partes. El Tribunal *187Superior cuando se alegue que la relación preparada por el Juez de Distrito es incorrecta, utilizará la grabación para resolver la apelación o para ordenar un nuevo juicio en el Tribunal de Distrito. (Énfasis suplido.)
Con relación a la Sec. 19 de la Ley de la Judicatura de 1952, supra, en el informe sobre el anteproyecto de dicha ley se aclaró que el récord requerido por la citada sección debía incluir las alegaciones de las partes, los documentos presentados en el caso y un breve resumen hecho por el juez de lo acontecido durante el juicio. Específicamente, el informe indicó que no se pretendía que el juez se convir-tiese en un transcriptor, sino únicamente que preparase una reseña concisa de los testimonios presentados, de ma-nera que el Tribunal Superior, al adjudicar la apelación, tuviese conocimiento de la evidencia que había sido consi-derada por el Tribunal de Distrito. La preparación de este récord por el juez sería requerida una vez se presentase el recurso de apelación. Committee of the Attorney General and the Supreme Court, supra, págs. 23-24.
De lo anterior se puede colegir que el establecimiento del Tribunal de Primera Instancia como un tribunal de ré-cord fue la consecuencia inmediata de la eliminación del juicio de novo al recurrirse en revisión del Tribunal de Dis-trito al Tribunal Superior. De esta forma la revisión de las sentencias finales dictadas por el Tribunal de Distrito se haría mediante el recurso de apelación y estaría funda-mentada únicamente en el expediente. La Asamblea Legis-lativa garantizó la existencia de algún tipo de récord de los procedimientos llevados a cabo en los tribunales, mediante su grabación, la transcripción de la evidencia preparada por las partes o a través de las notas tomadas por el propio juez. Esta garantía de perpetuar los incidentes procesales ante el Tribunal de Distrito mediante grabaciones electró-nicas, según se colige del citado anteproyecto y de la Sec. 19 de la Ley de la Judicatura de 1952, supra, se entendió que aplicaría solamente a la etapa del juicio, en la eventuali-dad de que se apelase la sentencia. Es decir, el concepto *188“tribunal de récord” no fue establecido con miras a perpe-tuar mediante grabación las etapas preliminares del proce-dimiento judicial.
B. La designación de un tribunal como “tribunal de récord” significa que éste está obligado a mantener un registro permanente de los acontecimientos judiciales. Véase Matter of Marriage of Case, 856 P.2d 169 (D. Kan. App. 1993); Howard v. State, 399 S.W.2d 738 (D. Tenn. 1966); State v. Achor, 75 N.E.2d 154 (D. Ind. 1947); Page et al. v. Turcott, 167 S.W.2d 350 (D. Tenn. 1943); Chrisman v. Metropolitan Life Ins. Co., 157 S.W.2d 831 (D. Tenn. 1942). Ello no significa necesariamente que todos los procedimientos tienen que ser grabados electrónicamente. En los casos citados anteriormente se acoge la definición de “tribunal de récord” dispuesta en Black’s Law Dictionary. “[A court] whose acts and judicial proceedings are enrolled, or recorded, for perpetual memory and testimony, and which have power to fine or imprison for contempt.” Black’s Law Dictionary, 4ta ed., St. Paul, Ed. West Publishing Co., 1951, págs. 425-426.(7)
El propósito de esta categorización es, para todos los efectos, realzar la importancia del tribunal al que se le designa como “de récord”. Como se explica anteriormente, con este fin se categorizó así a los tribunales superiores en nuestra jurisdicción por la reforma judicial de 1952. Véase C.E. Clark y W.D. Rogers, The New Judiciary Act of Puerto Rico: A Definitive Court Reorganization, 61 (Núm.7) Yale L.J. 1147 (1952). Al estudiarse la ley de reforma judicial de Puerto Rico de 1952, los autores citados señalan con rela-*189ción a este asunto que la intención de los redactores de dicha ley era que, cuando las partes no pudieran proveer un taquígrafo, el juez de instancia expusiera por escrito los incidentes del juicio. Id., pág. 1162. Se aclara, además, que:
Se había dado la impresión de que la definición de ambas divisiones del Tribunal de Primera Instancia como tribunales "de récord” requería que se llevara un récord más formal [de los procedimientos]. Pero ello es claramente un malentendido. Originalmente, el término significaba meramente que se haría constar en un pergamino lo que había hecho el tribunal. Ese requisito, en su equivalente moderno, lo satisfacían hasta los tribunales que han sido desplazados conforme a esta Ley, ya que se exigía y se llevaba un récord permanente de sus decisio-nes .... En vista de la mayor dignidad que revisten todas las divisiones del nuevo sistema judicial de Puerto Rico, la desig-nación legislativa de tribunales de récord era totalmente apro-piada, independientemente de la forma en que se hiciera cons-tar la relación o el historial del caso para fines de revisión en etapa apelativa. (Traducción y énfasis nuestros, y escolios omitidos.) íd., pág. 1163.
Es decir, según se extendió el concepto a nuestra jurisdicción, “tribunal de récord” no implica que los procedimientos deban grabarse electrónicamente, sino que bien puede el tribunal mantener un expediente permanente de éstos de alguna otra manera. Asimismo, se desprende de lo anterior que aun los anteriores Tribunales de Distritos, revisados de novo por los Tribunales Superiores, respondían a cabalidad al significado de “tribunal de récord”, pues en éstos efectivamente se hacía constar por escrito una reseña de los procedimientos.
Valga apuntar, no obstante, que a la Asamblea Legisla-tiva de Puerto Rico le preocupó la efectividad de dejar la producción del récord del caso en manos de los jueces, quie-nes podrían no representar fielmente los sucesos judiciales ya sea por ineficiencia, imparcialidad o escasez de tiempo. Clark y Rogers, supra, pág. 1164. Fue a esta preocupación que respondió la inclusión de la grabación electrónica para perpetuar la vista del juicio en su fondo ante el Tribunal de Distrito. íd., pág. 1164. Al respecto se dispuso que:
*190La oficina del Administrador de Tribunales proveerá a cada sala del Tribunal de Distrito de un equipo adecuado para gra-bar las incidencias de cada caso. El Juez podrá utilizar esta grabación al preparar la relación de lo ocurrido durante el jui-cio y la misma deberá ser elevada al Tribunal Superior ... cuando así lo solicite cualquiera de las partes. El Tribunal Superior cuando se alegue que la relación preparada por el Juez de Distrito es incorrecta, utilizará la grabación para resolver la apelación o para ordenar un nuevo juicio en el Tribunal de Distrito. (Énfasis suplido.) Sec. 19 de la Ley de la Judicatura de 1952, supra.
Esta fue una reglamentación de vanguardia que no te-nía paralelo en otras jurisdicciones. Clark y Rogers, supra, pág. 1164. Empero, la utilización de equipo para grabar se impuso exclusivamente en cuanto a los incidentes del jui-cio propiamente dicho, a pesar de que la Ley de la Judica-tura de 1952 también concibió al tribunal de instancia como un “tribunal de récord” para los demás procedimien-tos judiciales preliminares. Se deduce, por lo tanto, que el concepto “tribunal de récord” se extendió a los procedi-mientos judiciales que no eran la vista del juicio en su fondo, tal como se definía en ese entonces sin requeri-miento adicional, para lo cual bastaba algún tipo de cons-tancia permanente como, por ejemplo, las notas del juez.
En resumen, en su acepción original: (1) un “tribunal de récord” no necesariamente tenía que grabar sus procedi-mientos electrónicamente, sino que cumplía con su propó-sito si mantenía de alguna manera un récord permanente de los incidentes judiciales ante su consideración; (2) el tribunal de instancia se convirtió en un tribunal de récord con la Ley de la Judicatura de 1952, y (3) según se adoptó en Puerto Rico dicho concepto, la utilización de equipo para grabar las incidencias de los casos se limitó a la etapa de la vista del juicio en su fondo. Para entonces, dicha exigencia de grabación no se extendió a procedimientos preliminares.
C. De otra parte, el referido concepto “tribunal de récord” fue incluido, además, en otras leyes sobre reforma judicial. De esta forma, el Art. 5.001 de la Ley de la *191Judicatura de Puerto Rico de 1994, supra, estableció que el Tribunal de Primera Instancia sería un tribunal de récord. Cónsono con ello, el Art. 5.006 (4 L.P.R.A. sec. 22r), dis-puso, en lo pertinente:
Se autoriza el uso de grabadoras electrónicas en todo proce-dimiento de la competencia del Tribunal de Primera Instancia de Puerto Rico. Asimismo se autoriza la transcripción de dichas grabaciones mediante el uso de funcionarios del propio tribunal a los fines de revisar procedimientos de ese tribunal para cualquier recurso ante el Tribunal Supremo o el Tribunal de Circuito de Apelaciones de Puerto Rico y para cualquier otro uso de conformidad con la ley.(8) (Enfasis suplido.)
De la letra de la ley surge conspicuamente que el Art. 5.006, supra, contrario a lo alegado por los peticionarios, únicamente autorizó el uso de grabadoras en los procedimientos que se ventilen en el tribunal de instancia. Esto es compatible con el significado original del concepto de “tribunal de récord” adoptado en nuestra jurisdicción desde 1952. Como vemos, la citada disposición tampoco estableció como una obligación del foro judicial el llevar a cabo la grabación de todos los procedimientos ante el foro de instancia.
Ahora bien, ¿exige el debido proceso de ley la grabación de la vista preliminar?
HH HH HH
A. Como es sabido, la génesis de la vista preliminar es estatutaria, no constitucional. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 660 (1985). Esta etapa proce-*192sal tiene como función básica determinar la existencia de causa probable para creer que se ha cometido un delito y que el imputado lo ha cometido. Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Su propósito es evitar que un ciudadano sea sometido arbitraria e injustificadamente a los rigores de un proceso criminal. Pueblo v. Andaluz Méndez, 143 D.P.R. 656, 661 (1997). Durante la vista prelimi-nar, el Ministerio Público debe presentar prueba, legal-mente admisible en un juicio plenario, sobre todos los elementos del delito y su conexión con el imputado. Sin embargo, dicha vista no es un mini juicio o un juicio preli-minar, por lo que una vez quedan establecidos todos los elementos del delito y la conexión del imputado con éste, se justifica una determinación de causa probable. Pueblo v. Ortiz, Rodríguez, 149 D.P.R. 363, 375 (1999); Pueblo v. Rodríguez Aponte, supra, págs. 665 y 667. Con esta determi-nación, el proceso criminal continúa hacia la etapa de su adjudicación final, es decir, al juicio en su fondo, que es el momento culminante del procesamiento criminal y al que la Constitución del Estado Libre Asociado de Puerto Rico se refiere de forma particular.
[7] B. “La vista preliminar ha sido descrita como ‘el umbral del debido proceso de ley’. En ésta el imputado tiene un surtido limitado de derechos —estatutarios— que le cobijan.” (Enfasis suprimido.) Pueblo v. Vega, 148 D.P.R. 980, 987 (1999).(9) Una vez incorporados ciertos derechos por actuación de la Asamblea Legislativa, éstos se convierten en parte integral del debido proceso de ley. Id. Así, el imputado tiene derecho a ser citado para la vista preliminar con por lo menos cinco días de antelación. Regla 23(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Además, tiene derecho a estar asistido por abogado durante la vista; a contrainterrogar los testigos en su contra y ofrecer *193prueba a su favor; a obtener la comparecencia compulsoria de testigos, y a recibir copia de las declaraciones juradas de los testigos del Ministerio Público que declaren en la vista. Pueblo v. Ortiz, Rodríguez, supra, págs. 375-377; Pueblo v. Vega, supra, págs. 988-989.(10)
Como puede observarse, la Asamblea Legislativa, al incorporar estatutariamente en nuestro derecho procesal penal la etapa de la vista preliminar, no dispuso que el imputado tenga un derecho a la grabación de dichos procedimientos. Tampoco se ha incorporado esta garantía por vía jurisprudencial. Por el contrario, como señalamos previamente, la Asamblea Legislativa estableció expresamente, desde la aprobación de la Ley de la Judicatura de 1952, que el tribunal de instancia constituiría un tribunal de récord, con el deber de grabar los procedimientos, únicamente en alusión directa a la etapa del juicio y no a los procedimientos preliminares. De hecho, tanto el Art. 5.006 de la Ley de la Judicatura de 1994 (4 L.P.R.A. sec. 22r), como el Art. 5.006 de la Ley de la Judicatura de 2003, en consonancia con la misma filosofía de la Ley de la Judicatura de 1952, se limitan a autorizar el uso de grabadoras durante todos los procedimientos judiciales. En vista de lo anterior, no podemos avalar el argumento de los peticionarios, señores Soler Antonsanti y Caraballo Hernández, en cuanto a que el Art. 5.001 de la Ley de la Judicatura de Puerto Rico de 1994, supra, impone la obligación al Tribunal de Primera Instancia de grabar todos los procedimientos que allí se celebren. Tal no fue la intención con la incorporación en nuestro ordenamiento jurídico del concepto “tribunal de récord”.
Examinada la normativa aplicable, analicemos los he-chos particulares del presente caso.
*194IV
AI momento de iniciar la vista preliminar contra los pe-ticionarios, la representación legal del señor Soler Anton-santi llevó su propia grabadora y solicitó grabar los procedimientos. Del expediente no surge que el foro de ins-tancia hubiese denegado esta solicitud. Luego de tomársele juramento a la testigo del Ministerio Público, el abogado de defensa del señor Soler Antonsanti solicitó que el tribunal se constituyese en un tribunal de récord y que se grabasen los procedimientos en la eventualidad de que fuese necesa-rio solicitar su revisión. El tribunal denegó la petición.
A la luz de lo discutido en torno a la naturaleza y fun-ción de la vista preliminar y del concepto del tribunal de récord, resolvemos que el foro de instancia no estaba obli-gado a ordenar la grabación de los procedimientos. Con-cluimos, de igual forma, que a los señores Soler Antonsanti y Caraballo Hernández no se les infringió su derecho al debido proceso de ley. La representación legal de los peti-cionarios podía, como lo hizo, utilizar sus propias grabado-ras y, en caso de que posteriormente solicitase revisar los procedimientos, preparar una exposición narrativa de la prueba oral o incluso solicitar que dicha grabación fuese admitida en evidencia.
No les asiste la razón a los peticionarios al alegar que “sólo mediante un récord oficial es que se puede constatar si el tribunal concernido obedeció la ley, si actuó de forma cónsona con el debido proceso de ley”. Petición de certiorari, pág. 8. En aquellos casos donde sea necesario revisar alguna determinación en la etapa de vista preliminar, nuestro ordenamiento provee alternativas para que el tribunal al que se recurre cuente con los elementos de juicio necesarios para adjudicar la revisión.(11) Las partes *195pueden preparar una exposición narrativa de la prueba o una exposición estipulada mediante el uso de sus propias grabaciones. Además, las grabaciones magnetofónicas to-madas por los abogados son admisibles en evidencia. Véase Pueblo v. Hernández Santiago, 97 D.P.R. 522, 535—536 (1969).
En síntesis, resolvemos que ni la Ley de la Judicatura de 1994 ni la garantía constitucional del debido proceso de ley le imponen la obligación al Tribunal de Primera Instancia de grabar la celebración de la vista preliminar. Por lo tanto, confirmamos la sentencia emitida por el Tribunal de Apelaciones y devolvemos el caso al foro de instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Rivera Pérez disintió por enten-der que el Art. 5.001 de la Ley de la Judicatura de Puerto Rico de 1994 dispuso que el Tribunal de Primera Instancia sería un tribunal de récord y que su Art. 5.006 dispuso sobre el uso de grabadoras electrónicas en todo procedi-miento de la competencia de este tribunal. Autorizó ese estatuto la transcripción de dichas grabaciones mediante el uso de funcionarios de ese tribunal para revisar sus pro-cedimientos ante los foros apelativos. El Juez Asociado Se-ñor Rivera Pérez es del criterio que dicho estatuto le otorgó a la ciudadanía el derecho a que lo acontecido en todo pro-cedimiento ante el Tribunal de Primera Instancia constara en un sistema de grabación electrónica que pudiera ser transcrito, de ser ese el deseo del ciudadano que está insa-tisfecho con lo actuado por ese tribunal y que pretende re-batir la presunción de corrección ante el foro apelativo. La Mayoría remueve ese derecho estatutario de los peticiona-rios por fíat judicial. El Juez Asociado Señor Fuster Berlin-geri no intervino.

(1) Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. sec. 22 et seq.), Ley de la Judicatura de Puerto Rico de 1994. Esta ley fue derogada por la Ley Núm. 201 de 22 de agosto de 2003, conocida como Ley de la Judicatura del Estado Libre Asociado de *183Puerto Rico de 2003 (Ley de la Judicatura de 2003). No obstante, para la fecha pertinente a los hechos del caso de autos, 11 de agosto de 2003, estaba vigente la Ley de la Judicatura de 1994.


(2) Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.


(3) Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. sec. 2404.


(4) 4 L.P.R.A. sec. 22m. Esta sección dispone que “[e]l Tribunal de Primera Ins-tancia será un tribunal de récord”.


 4 L.P.R.A. Ap. XXII-A. El citado reglamento fue derogado por el Reglamento del Tribunal de Apelaciones aprobado el 21 de julio de 2004.


 Ello en vista de que antes de ser aprobada la Ley de la Judicatura de 1952 existían el Tribunal de Distrito, el Tribunal Municipal y el Juzgado de Paz.


(7) Una versión más reciente del Black’s Law Dictionary define “tribunal récord” como: “A court that is required to keep a record of its proceedings and that may fine and imprison people for contempt. The court’s records are presumed accurate and cannot be collaterally impeached.
“That has proceedings taken down stenographically or otherwise documented.” Black’s Law Dictionary, 7ma ed., St. Paul, Ed. West Publishing Co., 1999, págs. 358 y 1115.


 Los Arts. 4.001 y 5.001 de la Ley de la Judicatura de 2003 (4 L.P.R.A. secs. 24t y 25a) establecieron, de igual forma, que tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones constituirán tribunales de récord. En cuanto al foro de instancia, en específico, se dispone que éste “será un tribunal de récord mediante los mecanismos dispuaestos por reglamentación del Tribunal Supremo”. Art. 5.001 de la Ley de la Judicatura de 2003, supra. Asimismo, el Art. 5.006 de la citada ley, 4 L.P.R.A. sec. 25f, autorizó el uso de grabadoras electrónicas en los procedimientos que se lleven a cabo ante el foro de instancia y la transcripción de las grabaciones.


 Véase O.E. Resumil, Derecho procesal penal, reglamentando la vista prelimi-nar, 70 (Núm. 2) Rev. Jur. U.P.R. 601 (2001).


 Véanse: E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Esta-dos Unidos, Bogotá, Ed. Forum, 1993, Vol. Ill, See. 22.4, págs. 75-77; D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 4ta ed., San Juan, Inst. Desarrollo del Derecho, 1995, págs. 91-92.


 Como es sabido, cualquier determinación de derecho relacionada con la vista preliminar puede ser revisada mediante certiorari. Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984). Además, en los casos en los que el Ministerio Público solicita *195una vista preliminar en alzada no ocurre la revisión del proceso anterior. Reiterada-mente hemos indicado que la vista preliminar en alzada “no es_ una apelación de la primera sino que es vista independiente, separada y distinta”. (Enfasis suplido y cita omitida.) Pueblo v. Cruz Justiniano, supra, pág. 30.